DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Atkinson at (303) 223-1105 on 04/02/2021.
The application has been amended as follows: 
Claims 6-14, 24 and 26-27 are cancelled.

 	1. 	(Currently Amended)	An intelligent biometric gallery management system, comprising: 
	at least one non-transitory storage medium that stores instructions; and 
	at least one processor that executes the instructions to: 
		maintain a biometric gallery that includes biometric information for a population; 
		generate an application specific biometric gallery by pulling a portion of the biometric information that corresponds to a subset of the population from the biometric gallery, the subset of the population associated with an application for which the biometric gallery can be used to identify people; 
		use the application specific biometric gallery for biometric identification;
		determine identification of a person failed using the application specific biometric gallery; and
; wherein the application specific biometric gallery includes fingerprint data and at least one of facial data, iris data, or retina data.

 	15.	(Currently Amended)	 An intelligent biometric gallery management system, comprising: 
	at least one non-transitory storage medium that stores instructions; and 
	at least one processor that executes the instructions to: 
		maintain a biometric gallery that includes biometric information for a population; 
		generate an application specific biometric gallery by pulling a portion of the biometric information corresponding to a subset of the population from the biometric gallery, the subset of the population associated with an application for which the biometric gallery can be used to identify people and corresponding to previously identified people; [[and]] 
		use the application specific biometric gallery for biometric identification;
		determine identification of a person failed using the application specific biometric gallery; and
		use a different biometric gallery to identify the person; wherein:
	the application specific biometric gallery is a first application specific biometric gallery;
	the at least one processor generates a subset biometric gallery from the biometric gallery that is smaller than the biometric gallery; 
	the different biometric gallery is the subset biometric gallery;
	the portion of the biometric information that corresponds to the subset of the population is a first portion of the biometric information; 
	the subset of the population is a first subset of the population; and
	the at least one processor generates the subset biometric gallery by pulling a second portion of the biometric information that corresponds to a second subset of the population associated with the application from the biometric gallery.

 	25.	(Currently Amended)	The system of claim 15, wherein the different biometric gallery comprises the biometric gallery.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	Claims 1-5, 15-23 and 25 are allowance according to Terminal Disclaimer filed on 04/08/2021.
 	 regarding claim 1. The closest prior art record of Smowton et al. (US 2016/0026782 A1) and Moran et al. (US 2016/0055327 A1) teach an intelligent biometric gallery management system, comprising: 
	at least one non-transitory storage medium that stores instructions; and 
	at least one processor that executes the instructions to: 
	maintain a biometric gallery that includes biometric information for a population. generate an application specific biometric gallery.
 	However, the combination of  Smowton and Moran fail to teach or fairly suggest pulling a portion of the biometric information that corresponds to a subset of the population from the biometric gallery, the subset of the population associated with an application for which the biometric gallery can be used to identify people; 
	use the application specific biometric gallery for biometric identification;
	determine identification of a person failed using the application specific biometric gallery; and
	use a different biometric gallery to identify the person; wherein the application specific biometric gallery includes fingerprint data and at least one of facial data, iris data, or retina data.


	at least one non-transitory storage medium that stores instructions; and 
	at least one processor that executes the instructions to: 
	maintain a biometric gallery that includes biometric information for a population; generate an application specific biometric gallery.
 	However, the combination of  Smowton and Moran fail to teach or fairly suggest
 	pulling a portion of the biometric information corresponding to a subset of the population from the biometric gallery, the subset of the population associated with an application for which the biometric gallery can be used to identify people and corresponding to previously identified people; [[and]] 
	use the application specific biometric gallery for biometric identification;
	determine identification of a person failed using the application specific biometric gallery; and
	use a different biometric gallery to identify the person; wherein:
	the application specific biometric gallery is a first application specific biometric gallery;
	the at least one processor generates a subset biometric gallery from the biometric gallery that is smaller than the biometric gallery; 
	the different biometric gallery is the subset biometric gallery;
	the portion of the biometric information that corresponds to the subset of the population is a first portion of the biometric information; 
the subset of the population is a first subset of the population; and
	the at least one processor generates the subset biometric gallery by pulling a second portion of the biometric information that corresponds to a second subset of the population associated with the application from the biometric gallery.

Claims 2-5, 16-23 and 25 are allowance as being dependent directly or indirectly to the independent claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIET M DOAN/           Primary Examiner, Art Unit 2641